Citation Nr: 1827640	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or substance abuse disorder.

2.  Entitlement to service connection for a liver condition (also claimed as cirrhosis), to include as secondary to PTSD or substance abuse disorder.

3.  Entitlement to service connection for a heart condition (claimed as post myocardial infarction and coronary artery disease), to include as secondary to service-connected PTSD or substance abuse disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or substance abuse disorder.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 24, 2017, and in excess of 70 percent thereafter.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 24, 2017.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from September 1974 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The PTSD claim was before the Board in February 2014, at which time the Board denied the Veteran's appeal.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2014 Court Order granted a Joint Motion for Remand (JMR), vacating the Board's decision to the extent that it denied the increased rating claim, and remanded the appeal to the Board for further adjudication.  The appeal was remanded by the Board for additional development in June 2015 and February 2017.

The Board notes that on the Veteran's May 2014 VA Form 9, he requested a videoconference hearing before a member of the Board.  However, on a June 2014 VA Form 9, the Veteran indicated he no longer wanted a videoconference hearing and requested that his appeal be immediately sent to the Board.  In January 2018 correspondence, the Veteran's representative suggested the Veteran had a pending hearing request.  The Board sent a clarification letter to the Veteran's representative in March 2018; he responded that his request for a Board hearing was withdrawn.  38 C.F.R. § 20.704(e).

A December 2017 rating decision awarded a TDIU, effective August 24, 2017.  As this was not a full grant of the claim, his entitlement to a TDIU prior to August 24, 2017 remains before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hepatitis and a liver disorder are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hepatitis is related to his service-connected substance abuse. 

2.  The Veteran's liver cirrhosis is related to his hepatitis and substance abuse.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for hepatitis are met.  38 U.S.C. 
§§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for secondary service connection for cirrhosis of the liver are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  As secondary service connection is established, the Board need not address direct service connection at this time.

The record reflects that the Veteran is currently diagnosed with cirrhosis of the liver and inactive hepatitis A, B, and C, and he is service-connected for substance abuse (IV drug use).  See, e.g., March 2016 VA examination report; see also January 1997 treatment records. 

The March 2016 VA examiner indicated that the Veteran's liver disease and hepatitis were likely multifactorial in origin; however, the examiner also indicated that the "most directly linked cause of contracting hepatitis in any form" is IV drug abuse.  The March 2016 VA examiner and December 2017 VA examiner attribute the Veteran's cirrhosis of his liver to his hepatitis, along with substance abuse.  Accordingly, secondary service connection is established.



ORDER

Service connection for liver disease is granted. 
 
Service connection for hepatitis is granted. 
 

REMAND

The December 2017 medical opinions addressing the etiology of the Veteran's heart disease and hypertension are not adequate, as they do not contain sufficient rationale.  The examiner did not address direct service connection, including the in-service complaint of chest pain, and inappropriately relied on temporal history in addressing secondary service connection ("the veteran was diagnosed with coronary artery disease in 2009, while abstinent from opioids," and "there was no hypertension at the reported onset of PTSD" and hypertension "occurred many years following active duty service.").  In addition, the March 2016 VA examiner noted that substance abuse was a risk factor for developing cardiovascular disease, and the more recent examiner did not discuss and reconcile the earlier examiner's comments regarding the relationship between substance abuse and the Veteran's claimed heart and hypertension disabilities.  As such an addendum opinion is necessary.

Regarding the Veteran's increased rating claim for PTSD and claim for an earlier effective date for TDIU, the Board observes that he has been in receipt of VA Vocational Rehabilitation services but the complete file is not of record and should be obtained on remand.  Outstanding VA treatment records should also be secured. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA treatment records with the claims file.

2.  Associate the Veteran's complete VA Vocational Rehabilitation file with the claims file.

3.  Then request an addendum medical opinion regarding the Veteran's heart disability and hypertension from an examiner other than the December 2017 VA examiner.  A physical examination is not required unless the examiner deems one necessary.  The examiner is asked to respond to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart condition had its onset in service or is otherwise the result of service?  In addressing this question, please comment on the June 1975 service treatment record reflecting complaints of chest pain on the left side aggravated by deep breathing and whether this was a manifestation of later diagnosed coronary artery disease.

(b) Is it is at least as likely as not (50 percent or greater likelihood) that the Veteran's coronary artery disease is proximately due to his service-connected PTSD or substance abuse disability?  In answering this question, please discuss the March 2016 examiner's comments that substance abuse was a risk factor for the development of cardiovascular disease.  The examiner is also advised that it is not necessary that PTSD or substance abuse be service-connected, or even diagnosed, at the time cardiovascular disease is incurred to support a secondary relationship.

(c)  Is it is at least as likely as not (50 percent or greater likelihood) that the Veteran's coronary artery disease is aggravated (worsened) by his service-connected PTSD or substance abuse disability?  In answering this question, please discuss the March 2016 examiner's comments that substance abuse was a risk factor for the development of cardiovascular disease.

(d) Is it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension is proximately due to his service-connected PTSD or substance abuse disability?  The examiner is also advised that it is not necessary that PTSD or substance abuse be service-connected, or even diagnosed, at the time hypertension is incurred to support a secondary relationship.

(e) Is it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension is aggravated (worsened) by his service-connected PTSD or substance abuse disability?  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for opinions on these matters.

4.  Then readjudicate the issues on appeal.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


